EXAMINER’S COMMENT

Response to Remarks
Applicant’s remarks, see pages 8-9, filed 2022.01.28, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Claims 5, 8, 13 and 17 are cancelled via amendment.
Claims 1-4, 6-7, 9-12, 14-16 and 18-20 remain.
The amended title is acceptable, as is the abstract. The outstanding objections are withdrawn as moot. 


Allowable Subject Matter
Claims 1-4, 6-7, 9-12, 14-16 and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-4, 6-7, 9-12, 14-16 and 18-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is US 20040020477 A1 to VAUGHT et al.
VAUGHT discloses a system (fig. 1), comprising: a compressor housing comprising a compressor (booster 10), a cooler (a plurality of passages or channels in the outer wall of cover 41 see figs. 2-3), and a filter (14), wherein the cooler is cylindrically shaped (fig. 2) and surrounds the compressor within the housing (figs. 2-3).
The prior art of record does not teach or fairly suggest the claims as amended.  
As to claim 1 the prior art does not disclose wherein the compressor is electrically driven via an electric motor; and wherein the cooler directs coolant to the electric motor, and wherein coolant from the electric motor is discharged through an outlet configured to expel the coolant from the compressor housing. 
As to claim 9 prior art does not teach or fairly suggest wherein the air filter, the compressor, and the cooler are concentric about an axis of the housing either alone or in conjunction with the remaining claim recitations.
As to claim 16 prior art does not teach or fairly suggest wherein the housing comprises a single inlet, wherein the inlet is configured to direct air to the air filter, wherein air flows to the compressor after flowing through the air filter, and wherein air from the compressor flows through the cylindrically shaped cooler, and through an outlet of the housing toward an engine intake.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/4/2022